 

Exhibit 10.49

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 



 

SUPPLY AGREEMENT

 

BY AND BETWEEN

 

ANTHROGENESIS CORPORATION

 

AND

 

ALLIQUA, INC.

 

NOVEMBER 14, 2013

 

 

 

 

TABLE OF CONTENTS

 

    PAGE       ARTICLE 1  DEFINITIONS 1     ARTICLE 2  SUPPLY OF MANUFACTURED
PRODUCTS 2     2.1 Sale and Purchase of Manufactured Products 2 2.2 Forecasts;
Firm Orders 3 2.3 Shipment and Delivery 3 2.4 Alliqua Right to Manufacture 4 2.5
Manufacture and Supply of ECMs 4       ARTICLE 3  REGULATORY AND QUALITY MATTERS
4     3.1 Regulatory Responsibility 4 3.2 Change Control 5 3.3 Records 5 3.4
Testing 5 3.5 Regulatory Inquiries 5 3.6 Notice of Regulatory Inspections 6 3.7
Quality Agreement 6 3.8 Quality Audits 6 3.9 Intentionally Omitted 7 3.10
Cooperation 7 3.11 Recalls 7 3.12 Complaints 8 3.13 Warning Letters 8 3.14
Inquiries from Health Care Professionals 8 3.15 Debarment 8 3.16 Additional
Covenants of Alliqua 8       ARTICLE 4  PRICE AND PAYMENT TERMS 9     4.1
Purchase Price 9 4.2 Taxes 9 4.3 Freight and Insurance 9 4.4 Payments 9 4.5
Interest Charges 10 4.6 Pricing 10       ARTICLE 5  INSPECTION OF MANUFACTURED
PRODUCTS 10     5.1 Inspection by Alliqua 10 5.2 Disputes Over Manufactured
Products 10 5.3 Replacement of Manufactured Products That Are Not Acceptable
Manufactured Products 10

 

-i-

 

 

5.4 Exclusive Remedy 11       ARTICLE 6  REPRESENTATIONS AND WARRANTIES; CERTAIN
COVENANTS 11     6.1 Mutual Representations and Warranties 11 6.2 Additional CCT
Representations and Warranties 11 6.3 Alliqua Compliance with Applicable Law 12
      ARTICLE 7  INDEMNIFICATION AND INSURANCE 12     7.1 CCT Indemnification 12
7.2 Alliqua Indemnification 12 7.3 Indemnification Procedures 13 7.4 Limitation
of Liability 13 7.5 Insurance 13       ARTICLE 8  CONFIDENTIAL INFORMATION 14  
  8.1 Confidentiality 14 8.2 Authorized Disclosure 14 8.3 Return of Confidential
Information 15 8.4 Publicity; Terms of the Agreement; Confidential Treatment 15
8.5 Technical Publication 16 8.6 Equitable Relief 16       ARTICLE 9  TERM AND
TERMINATION 16     9.1 Term 16 9.2 Termination 16 9.3 Effects of Termination 18
      ARTICLE 10  GENERAL PROVISIONS 18       10.1 Entire Agreement; Amendment
18 10.2 Force Majeure 18 10.3 Notices 19 10.4 No Strict Construction; Headings
20 10.5 Assignment 20 10.6 Performance by Affiliates 20 10.7 Further Actions 20
10.8 Severability 20 10.9 No Waiver 21 10.10 Independent Contractors 21 10.11
Governing Law 21 10.12 Counterparts 21

 

-ii-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT (this “Agreement”) dated as of November 14, 2013 (the
“Effective Date”), by and between Anthrogenesis Corporation, a Delaware
corporation doing business as Celgene Cellular Therapeutics (“CCT”), and
Alliqua, Inc., a Florida corporation (“Alliqua”). Alliqua and CCT may each be
referred to as a “Party” or collectively be referred to as the “Parties”.

PREAMBLE

 

A.           CCT and Alliqua are entering into a License, Marketing and
Development Agreement (the “License Agreement”) concurrently herewith, under
which CCT will grant certain rights to Alliqua to market and sell the Licensed
Products; and

 

B.           In connection with the License Agreement, CCT wishes to supply to
Alliqua, and Alliqua wishes to purchase from CCT, Alliqua’s entire requirements
of Manufactured Product for distribution and sale in the Territory;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, CCT and Alliqua agree as
follows:



 

ARTICLE 1
DEFINITIONS

 

All capitalized terms used but not defined herein shall have the meaning
ascribed to such term in the License Agreement. In addition to the terms defined
in the License Agreement and elsewhere in this Agreement, the following terms
have the meanings indicated:

 

“Acceptable Manufactured Products” has the meaning set forth in Section 5.1.

 

“Act” means the Federal Food, Drug, and Cosmetic Act, as amended, and the rules,
regulations, guidelines and requirements of the FDA as may be in effect from
time to time.

 

“Alliqua Indemnified Parties” has the meaning set forth in Section 7.1.

 

“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1.

 

“CCT Indemnified Parties” has the meaning set forth in Section 7.2.

 

“CCT Recall Event” has the meaning set forth in Section 3.11.

 

“CFR” has the meaning set forth in Section 3.1.

 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

“cGTPs” means current Good Tissue Practices as described in Part 1271 of Title
21 of the U.S. Code of Federal Regulations.

 

“FDA” means the United States Food and Drug Administration or any successor
agency performing a similar function.

 

“Firm Order” means a written irrevocable firm purchase order for Manufactured
Products, which order shall include a delivery schedule specifying the required
delivery date and quantity for each Manufactured Product stock keeping unit
ordered and the location to which shipment of Manufactured Products is to be
delivered.

 

“Forecast” has the meaning set forth in Schedule 2.2, subsection (a)(ii).

 

“Long Range Forecast” has the meaning set forth in Schedule 2.2, subsection
(a)(i).

 

“Losses” has the meaning set forth in Section 7.1.

 

“Manufactured Product” means Biovance.

 

“Permitted Subcontractor” has the meaning set forth in Section 2.1(d).

 

“Product Samples” has the meaning set forth in Section 3.4.

 

“Purchase Price” has the meaning set forth in Section 4.1.

 

“Quality Agreement” has the meaning set forth in Section 3.7.

 

“Required Manufacturing Changes” has the meaning set forth in Section 3.2.

 

“Specifications” means the applicable specifications for manufacturing, storage,
testing, and bulk packaging of a Manufactured Product as set forth on Schedule A
hereto, as it may be amended from time to time.

 

“Term” has the meaning set forth in Section 9.1.

 

“Third Party Claims” has the meaning set forth in Section 7.1.

 

ARTICLE 2
SUPPLY OF MANUFACTURED PRODUCTS

 

2.1          Sale and Purchase of Manufactured Products.

 

(a)          Subject to the terms and on the conditions set forth in this
Agreement, commencing no earlier than April 1, 2014, CCT shall supply and sell
to Alliqua, and Alliqua shall purchase from CCT, Alliqua’s entire requirements
of bulk Manufactured Products for exploitation in the Territory under the
License Agreement. The bulk form and bulk packaging of Manufactured Products
shall be in accordance with the Specifications.

 

-2-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(b)          CCT shall manufacture, store at its facility, and test all bulk
Manufactured Products or cause the same to be manufactured, stored at the
manufacturing facility, and tested, in conformity with the applicable
Specifications for such Manufactured Product and in compliance with all
applicable Law, including cGTPs, and the terms and conditions of this Agreement
and the Quality Agreement.

 

(c)          Alliqua shall be solely responsible for all labels, labeling,
tracking letters, and packaging of finished Manufactured Products, including
package inserts and outserts for each Manufactured Product in the Territory.

 

(d)          Subject to any legal requirements under applicable Law, CCT may, at
its sole option, engage or use subcontractors and suppliers that it reasonably
believes are qualified to perform some or all of CCT’s obligations under this
Agreement (each, a “Permitted Subcontractor”).

 

(e)          Without limiting the foregoing, all Permitted Subcontractors shall
be subject to the applicable terms and conditions of this Agreement and the
Quality Agreement and no agreement with any Permitted Subcontractor shall
release CCT from any of its obligations under this Agreement or the Quality
Agreement. CCT shall remain responsible for any services performed by such
Permitted Subcontractor to the same extent as if it had performed the
obligations itself.

 

(f)          For the purposes of clarity, nothing in this Agreement shall
provide a right of reference to support any filing by Alliqua or an Alliqua
Affiliate with the FDA for any product other than the Manufactured Products or
to support any similar filing with another Governmental Authority in or out of
the Territory.

 

2.2          Forecasts; Firm Orders. The Parties shall comply with the
provisions of Schedule 2.2 to this Agreement with respect to the matters set
forth therein.

 

2.3          Shipment and Delivery.

 

(a)          CCT shall deliver to Alliqua the Manufactured Products ordered
pursuant to a Firm Order by the required delivery dates therefor EXW (Incoterms
2010) CCT’s designated facility in the United States. For purposes of clarity,
Alliqua bears all risk and costs from the time Alliqua or its carrier picks up
the Manufactured Products at CCT’s designated facility in the United States and
CCT has no obligation to load the Manufactured Products or clear them for
export.

 

(b)          CCT shall package Manufactured Products in bulk for shipment in
accordance with practices that are customary and reasonable in the industry with
respect to similar products and comply with applicable Law, unless otherwise
specified in writing by Alliqua at least ten (10) Business Days prior to such
shipment, in which event CCT shall package Manufactured Products in bulk for
shipment in accordance with such instructions and any commercially reasonable,
documented actual external costs incurred by CCT (without markup) on account of
the bulk packaging changes requested by Alliqua shall be promptly reimbursed by
Alliqua.

 

-3-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(c)          Prior to shipment, CCT shall perform release testing for the
Manufactured Product pursuant to the Specifications, cGTPs and the Quality
Agreement.

 

2.4          Alliqua Right to Manufacture.

 

(a)          If CCT terminates this Agreement pursuant to Section 9.2(a), or
Alliqua terminates this Agreement pursuant to Section 9.2(b), (c) or (d), then,
for so long as Alliqua has the right to Commercialize the Manufactured Products
in the Territory under the License Agreement, Alliqua or any person or entity
designated by Alliqua (including an Affiliate of Alliqua) may, following notice
to CCT, manufacture, store at is facility, and test Alliqua’s requirements of
the Manufactured Products for Commercialization in the Field in the Territory in
accordance with the License Agreement.

 

(b)          If Alliqua elects to manufacture, store, and test Alliqua’s
requirements of the Manufactured Products in accordance with Section 2.4(a), CCT
shall cooperate with and assist Alliqua or any person or entity designated by
Alliqua (including an Affiliate of Alliqua) in transferring the processes for
manufacturing, storing and testing the Manufactured Product to Alliqua or any
person or entity designated by Alliqua (including an Affiliate of Alliqua).

 

2.5          Manufacture and Supply of ECMs. Prior to the anticipated date of
Regulatory Clearance and/or Approval of the first of CCT’s extracellular matrix
derived from the human placenta (“ECM”) products, the Parties shall enter into a
supply agreement with respect to such ECM product that is on substantially the
same terms as this Agreement, except that the purchase price shall be as set
forth in Schedule 2.5 to this Agreement.

 

ARTICLE 3
REGULATORY AND QUALITY MATTERS

 

3.1          Regulatory Responsibility. Subject to the terms of this Agreement
and the License Agreement, all matters in the Territory regarding obtaining and
supporting Regulatory Clearance and/or Approval of the Manufactured Products,
and manufacturing and testing of the Manufactured Products in compliance with
the applicable Specifications for the Manufactured Product and applicable Law
(including cGTPs), shall be the responsibility of, and shall remain under the
control of CCT. Except as set forth in Section 3.2 below, any costs or expenses
required to comply with CCT’s obligations under this Section 3.1 shall be borne
by [****]. Each Party shall be registered with the FDA’s Center for Biologics
Evaluation and Research pursuant to 21 Code of Federal Regulations (“CFR”) Part
1271, as and when their activities with respect to Manufactured Products require
such registration. Each Party shall promptly (within three (3) Business Days)
provide the other Party with copies of all communications received from any
Regulatory Authority concerning the Manufactured Products which directly or
indirectly affect or relate to the manufacturing, storage, testing, packaging or
labeling thereof, and any filings that directly or indirectly affect or relate
to the manufacturing, storage, testing, packaging or labeling of the
Manufactured Products to be made to any such agency for prior review and comment
at least five (5) Business Days prior to such submission. Each Party shall
provide notice to the other Party of meetings with any Regulatory Authority,
whether via electronic means, in person, or otherwise, which affect or relate to
the manufacturing, storing, testing, packaging or labeling of the Manufactured
Products. CCT will require each Permitted Subcontractor to keep CCT and Alliqua
fully and promptly advised of any inspections, inspectional observations and
other communications and interactions between such Permitted Subcontractor and
any Regulatory Authority which may directly or indirectly affect or relate to
the manufacturing, storage, testing, packaging or labeling of any Manufactured
Products. In the event of any inconsistency between the provisions of this
Section 3.1 and the provisions of the License Agreement, the provisions of the
License Agreement shall control.

 

-4-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

3.2           Change Control. CCT and Alliqua shall cooperate in timely making
any and all changes to the Specifications or manufacturing processes that are
required by applicable Law (collectively, “Required Manufacturing Changes”). The
commercially reasonable, documented costs attributable to the Required
Manufacturing Change, including the cost of a reasonable quantity (in light of
the Forecasts submitted by Alliqua) of raw materials, work-in-process,
Manufactured Products and bulk packaging materials rendered obsolete as a result
of any such Required Manufacturing Changes, shall be borne [****].

 

3.3           Records. CCT shall, and shall cause its Affiliates and each
Permitted Subcontractor to, keep appropriate accounts, notes, data and records
of the work performed under this Agreement in accordance with applicable Law,
including cGTPs, and the terms and conditions of this Agreement and the Quality
Agreement. CCT shall provide Alliqua with a copy of a certificate of analysis
with each batch of Manufactured Products delivered to Alliqua, as set forth in
the Quality Agreement.

 

3.4           Testing. CCT shall be solely responsible for (a) taking and
maintaining quality control samples of all Manufactured Products delivered to
Alliqua (collectively, the “Product Samples”), and (b) testing Product Samples,
in each case, in accordance with the Quality Agreement. CCT shall promptly
provide Alliqua data resulting from testing related to the Product Samples for
distribution in the Territory as such information becomes available, including
any discovery of any negative or adverse trending in testing data.

 

3.5           Regulatory Inquiries. Without limiting any provision of the
License Agreement, upon being contacted (and, in the case of CCT, upon any
Permitted Subcontractor being contacted) by any Regulatory Authority for any
regulatory purpose pertaining to this Agreement or to the Manufactured Products,
including notice of the initiation of any inquiries, notices or inspection
activity by any such agency, a Party shall immediately notify the other Party
and provide the other Party with (a) a reasonable description of any such
inquiries and related documentation, (b) an opportunity to advise and comment
with respect thereto and (c) if appropriate, an opportunity to participate with
respect thereto to the extent such matters relate to the Manufactured Products
in the Territory.

 

-5-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

3.6          Notice of Regulatory Inspections. Each Party shall (a) advise the
other Party of any requests by any Regulatory Authority (including, in the case
of CCT, any such requests made to a Permitted Subcontractor) for any inspections
with respect to the manufacturing, storing, testing, packaging and/or labeling
of Manufactured Products, (b) provide the other Party with copies of any
correspondence related thereto, and, to the extent it (or, in the case of CCT,
by a Permitted Subcontractor) becomes aware of the results, observations or
outcome of any inspections or audits of the facilities or operations involved in
the manufacture, storage, testing, packaging and/or labeling of the Manufactured
Products conducted by any Regulatory Authority, including providing the other
Party an opportunity to advise and comment with respect to any correspondence to
be provided by such Party (or, in the case of CCT, by a Permitted Subcontractor)
to the applicable agency, and (c) notify the other Party of any such information
as it relates to the Manufactured Products in the Territory within three (3)
Business Days of obtaining the information.

 

3.7          Quality Agreement. Within sixty (60) Business Days after the
Effective Date, CCT and Alliqua shall negotiate in good faith the terms of, and
enter into, a reasonable and customary quality agreement (the “Quality
Agreement”). The Quality Agreement shall include provisions with respect to,
among other things, release testing, change control procedures with respect to
the Specifications and the manufacturing processes for the Manufactured
Products, stability testing, recalls of any Manufactured Products, and record
retention requirements with respect to recalls. In the event of any conflict
between the terms of the Quality Agreement and the terms of this Agreement, the
terms of the Quality Agreement shall govern.

 

3.8          Quality Audits.

 

(a)          Upon reasonable advance notice and during reasonable business
hours, Alliqua shall have the right to inspect and audit those portions of CCT’s
and its Affiliates’ and its Permitted Subcontractors’ facilities in which the
Manufactured Products are manufactured, stored or tested, to ascertain
compliance with cGTPs, applicable Law, and the terms and conditions of this
Agreement and the Quality Agreement; provided, however, that (i) Alliqua’s
representatives shall follow all security and facility access procedures as
reasonably required by CCT or its Affiliate or Permitted Subcontractor, as
applicable, and (ii) Alliqua may not exercise its right under this Section
3.8(a) more than once in any twelve (12)-month period (unless such inspection
and audit reveals a material compliance issue, in which event Alliqua shall have
the right to conduct a follow-up inspection and audit to verify that such issue
has been remedied). CCT shall use commercially reasonable efforts to promptly
resolve, and to cause its Affiliates and its Permitted Subcontractors to
promptly resolve, any quality issues raised by any inspections and audits of
their respective facilities.

 

(b)          Upon reasonable advance notice and during reasonable business
hours, CCT shall have the right to inspect and audit (i) those portions of
Alliqua’s facilities in which the Manufactured Products are stored, handled or
labeled and (ii) if Alliqua elects to manufacture, store, and test Alliqua’s
requirements of the Manufactured Products or designate another person or entity
to manufacture, store, and test Alliqua’s requirements of the Manufactured
Products, in accordance with Section 2.4(a), those portions of Alliqua’s
facilities or those of its designated Person, as the case may be, in which the
Manufactured Products are manufactured, stored, handled or labeled, in each
case, to ascertain compliance with cGTPs, applicable Law, and the terms and
conditions of this Agreement and the Quality Agreement; provided, however, that
(i) CCT’s representatives shall follow all security and facility access
procedures as reasonably required by Alliqua, as applicable, and (ii) CCT may
not exercise its right under this Section 3.8(a) more than once in any twelve
(12)-month period (unless such inspection and audit reveals a material
compliance issue, in which event CCT shall have the right to conduct a follow-up
inspection and audit to verify that such issue has been remedied). Alliqua shall
use commercially reasonable efforts to promptly resolve any quality issues
raised by any inspections and audits of its facilities.

 

-6-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(c)          Except as otherwise set forth in this Agreement, each Party shall,
at its sole cost and expense, maintain in full force and effect all necessary
licenses, approvals, permits and other authorizations required by applicable Law
to carry out its duties and obligations under this Agreement and the Quality
Agreement.

 

3.9          Intentionally Omitted.

 

3.10        Cooperation. The Parties will cooperate in good faith in responding
to any Regulatory Authority inquiry or in making any report to the Regulatory
Authority with respect to Manufactured Products. Notwithstanding anything to the
contrary in this Agreement (and without limiting CCT’s obligation under the
License Agreement to obtain, support and maintain Regulatory Clearances and/or
Approvals), CCT will have final authority for regulatory decisions and
responsibility for all communications with any Regulatory Authority with respect
to obtaining or maintaining Regulatory Approval of the Manufactured Products.

 

3.11        Recalls. CCT and Alliqua will each notify the other Party promptly
if it becomes aware that a Manufactured Product is the subject of a recall or
market withdrawal that is mandated by a Regulatory Authority, and the Parties
will reasonably cooperate in the handling and disposition of such recall or
market withdrawal; provided, however, in the event of a disagreement as to any
matters related to any such recall or market withdrawal, other than the
determination of who will bear the costs as set forth in the immediately
following sentences, CCT will have the final authority with respect to any
product recall or withdrawal relating to Manufactured Products, including any
recall or market withdrawal that is not mandated by a Regulatory Authority.
[****] will bear the cost of all recalls or market withdrawals of Manufactured
Products purchased by Alliqua pursuant to this Agreement where such recall or
market withdrawal is the direct result of CCT’s or a Permitted Subcontractor’s
[****] Recall Event”). [****] will bear the cost of all recalls or market
withdrawals of Manufactured Products purchased by Alliqua pursuant to this
Agreement where such recall or market withdrawal is the direct result of
Alliqua’s [****] Recall Event”). If a recall or market withdrawal [****], then
the costs of such recall or market withdrawal will be [****] will bear the cost
of all recalls or market withdrawals of Manufactured Products purchased by
Alliqua pursuant to this Agreement where the recall or market withdrawal is
[****]. Alliqua will maintain records of all sales of Manufactured Product and
all customers sufficient to adequately administer a recall or market withdrawal
for the longer of one (1) year after termination or expiration of this Agreement
or the period required by applicable Law. Alliqua will, in all events and
regardless of who bears the cost, be responsible for administering the physical
aspects of any recalls or market withdrawals with respect to the Manufactured
Products, provided, however, that any reasonable external costs and expenses
incurred by Alliqua relating to the recall or market withdrawal (including, but
not limited to reasonable recall destruction costs) will be allocated between
the Parties as set forth above in this Section. Any revenue attributable to
Manufactured Products held or sold by Alliqua (or its designee) that is subject
to a recall will be deducted from Net Sales for purposes of the License. In the
event of any recall, if requested by Alliqua, CCT will provide Manufactured
Products to Alliqua to replace the recalled Manufactured Products and, to the
extent the recalled Manufactured Products were previously paid for by Alliqua,
the cost of such replacement Manufactured Products shall be allocated between
the Parties as set forth above in this Section.

 

-7-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

3.12        Complaints. Alliqua will collect complaint files for the
Manufactured Products in accordance with the provisions of the Quality
Agreement. Manufactured Products complaint reports received by Alliqua will be
sent to CCT at [****] within twenty-four (24) hours after receipt of the
complaint by Alliqua. Alliqua and CCT will notify each other of any Manufactured
Product complaints made by customers that will or could require a report of an
“adverse reaction” to the FDA pursuant to 21 CFR 1271.350, and will thereafter
reasonably cooperate with each other relative to any investigation or inquiry
that may be initiated by FDA with respect thereto. The complaint handling
obligations of the Parties will be detailed further within the Quality Agreement
and/or the Safety Data and Exchange Agreement.

 

3.13        Warning Letters. In the event that either Party (or, in the case of
CCT, any Permitted Subcontractor) receives a warning letter from the FDA or the
equivalent from any other Governmental Authority in connection with the
Manufactured Product, such Party will notify the other Party promptly, and in
any event within twenty four (24) hours (to the extent legally permitted) after
receiving such warning letter.

 

3.14        Inquiries from Health Care Professionals. CCT shall provide
reasonable assistance to Alliqua in its preparation and filing with appropriate
Regulatory Authorities related to reimbursement and health care insurance
filings required for the marketing and distribution of Manufactured Products in
the Territory by Alliqua.

 

3.15        Debarment. Neither Party shall use any employee or consultant (or,
in the case of CCT, any Permitted Subcontractor or employees or consultants
thereof) who has been debarred by any Regulatory Authority, or, to such Party's
knowledge, is the subject of debarment proceedings by a Regulatory Authority.
Each Party shall notify the other Party promptly upon becoming aware that any of
its employees or consultants (or, in the case of CCT, any Permitted
Subcontractor or employees or consultants thereof) has been debarred or is the
subject of debarment proceedings by any Regulatory Authority.

 

3.16        Additional Covenants of Alliqua. Alliqua shall:

 

(a)          discharge its obligations pursuant to this Agreement in accordance
with all applicable Laws, including those enforced by the FDA (including
compliance with cGTP);

 

(b)          maintain the Manufactured Products pending sale to its customers in
a facility that is properly equipped to store such Manufactured Products in
accordance with the applicable Manufactured Product labeling; and

 

-8-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(c)          comply in all respects with Article 3 hereof and the Quality
Agreement and the Safety Data and Exchange Agreement.

 

ARTICLE 4
PRICE AND PAYMENT TERMS

 

4.1          Purchase Price.

 

(a)          For all Manufactured Products ordered pursuant to Firm Orders by
Alliqua at any time, Alliqua shall pay CCT a purchase price (“Purchase Price”)
for each conforming quantity of Manufactured Product delivered hereunder in
accordance with the terms set forth in Schedule 4.1 to this Agreement.

 

(b)          If at any time during the Term, CCT notifies Alliqua in writing
that CCT has incurred an increase in the costs associated with manufacturing the
Manufactured Products, the Parties shall promptly negotiate in good faith an
increase in the Purchase Price to account for such increase in costs; provided,
however, that if the Parties fail to reach agreement on any such price increase,
the resolution of such disagreement shall be governed by the provisions of
Section 13 of the License Agreement.

 

4.2          Taxes. The Purchase Price and other amounts payable by Alliqua to
CCT pursuant to this Agreement shall not be reduced on account of any taxes
unless required by applicable Law. CCT alone shall be responsible for paying any
and all taxes (other than any withholding taxes required by applicable Law to be
paid by Alliqua) levied on account of, or measured in whole or in part by
reference to, any payments it receives from Alliqua.

 

4.3          Freight and Insurance. In addition to the Purchase Price, for the
purposes of clarity, Alliqua shall pay all actual freight and insurance expenses
incurred by Alliqua in connection with the sale and shipment of the Manufactured
Products.

 

4.4          Payments.

 

(a)          Upon each delivery of Manufactured Products, CCT shall promptly
submit an invoice to Alliqua. All invoices and payments for Manufactured
Products shall be in United States dollars. Alliqua shall pay each invoice
(except for any amounts disputed by Alliqua in good faith) within thirty (30)
days after receipt thereof.

 

(b)          If an inconsistency between any invoice, purchase order, purchase
order release, confirmation, acceptance or similar document and this Agreement
exists, the terms of this Agreement shall control.

 

(c)          Payment due to CCT shall be paid in United States dollars by wire
transfer to an account designated in writing by CCT.

 

-9-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

4.5           Interest Charges. If CCT does not receive payment of any sum due
to it on or before the due date, simple interest shall thereafter accrue on the
sum due until the date of payment at the rate of [****] per month or, if less,
the maximum rate allowable by applicable Law.

 

4.6           Pricing. All resale prices of Manufactured Products shall be
reviewed by the JSC and Alliqua shall consider in good faith any comments of the
JSC. For purposes of clarity, Alliqua shall have final discretion with respect
to resale prices of the Manufactured Products during the Term, including resale
price increases and decreases and the timing thereof.

 

ARTICLE 5
INSPECTION OF MANUFACTURED PRODUCTS

 

5.1           Inspection by Alliqua. Alliqua may inspect and analyze the
Manufactured Products delivered to Alliqua for purposes of determining whether
the Manufactured Products meet the applicable Specifications at the time of
delivery thereof (such Manufactured Product, “Acceptable Manufactured
Products”). Alliqua shall notify CCT in writing within thirty (30) days after
the date of delivery to Alliqua (or within thirty (30) days after discovery that
any Manufactured Product is not Acceptable Manufactured Products for reasons
that could not reasonably have been detected by Alliqua’s customary inspection
on delivery) of any Manufactured Product or portion thereof which Alliqua is
returning because it is not an Acceptable Manufactured Product, including
documentation of the reasons therefor. If CCT does not receive such notice
within such thirty (30)-day period, the shipped Manufactured Products will be
deemed accepted as Acceptable Manufactured Products.

 

5.2           Disputes Over Manufactured Products. CCT shall have a reasonable
opportunity not to exceed thirty (30) days from the date of receipt of the
notice described in Section 5.1 to inspect and/or test such Manufactured Product
that Alliqua claims is not an Acceptable Manufactured Product. If CCT, after
good faith consultation with Alliqua, disputes any determination by Alliqua that
a Manufactured Product is not an Acceptable Manufactured Product, then
representative samples of such Manufactured Product shall be forwarded to an
independent Third Party laboratory jointly selected by CCT and Alliqua, in their
reasonable discretion, for analysis, which analysis shall be performed in
compliance with industry standards and applicable Law. The findings of such
Third Party laboratory regarding whether the Manufactured Product was an
Acceptable Manufactured Product shall be binding upon the Parties. The cost of
such analysis by such Third Party laboratory shall be borne by the Party whose
analysis was not substantiated by the findings of such Third Party laboratory.

 

5.3           Replacement of Manufactured Products That Are Not Acceptable
Manufactured Products. CCT shall, at Alliqua’s option, either replace any
Manufactured Product order or portion thereof which is not an Acceptable
Manufactured Product as soon as reasonably practicable at CCT’s cost and
expense, including shipping costs, or promptly refund to Alliqua the payments
made for such returned Manufactured Products (including Alliqua’s shipping
costs). At the sole option of CCT, said Manufactured Products may be returned to
CCT, at CCT’s expense including shipping costs, or destroyed in an
environmentally acceptable manner, in accordance with applicable Law, at CCT’s
expense. CCT will not, however, replace any Manufactured Product which fails or
ceases to conform to the Specifications or which is unsalable, in each case, as
a result of improper storage, transport or other mishandling or other event
after the Manufactured Product has been delivered to Alliqua, Alliqua’s
designated courier or other Alliqua designee.

 

-10-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

5.4          Exclusive Remedy. The sole and exclusive remedy available to
Alliqua in connection with Manufactured Products that are not Acceptable
Manufactured Products shall be replacement of such Manufactured Product by CCT
in accordance with Section 5.3 above. Notwithstanding the immediately preceding
sentence, Manufactured Products that are not Acceptable Manufactured Products
shall be deemed not to have been delivered for purposes of Section 9.2(b).

 

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS

 

6.1          Mutual Representations and Warranties. Each Party represents and
warrants to the other Party as of the Effective Date as follows:

 

(a)          It is a corporation duly organized, validly existing and in good
standing under the laws of the State of its incorporation, with the requisite
legal authority to own and use its properties and assets and to carry on its
business as currently conducted.

 

(b)          It has the requisite corporate authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by it and the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on its part and no further
consent or action is required by it, by its Board of Directors or by its
stockholders.

 

(c)          This Agreement has been duly executed by it and is the valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

6.2          Additional CCT Representations and Warranties. CCT represents and
warrants to Alliqua that at the time each Manufactured Product is delivered to
Alliqua such Manufactured Product: (a) will meet the Specifications therefor;
(b) will have been manufactured, stored and handled at CCT’s facility, and
tested in accordance with the applicable Law, Regulatory Clearances and/or
Approvals, Specifications and cGTPs; (c) will have a remaining shelf life no
less than [****] of the shelf life set forth in the Regulatory Clearances and/or
Approvals therefor in the Territory; (d) will not be (i) adulterated, or (ii)
manufactured, stored or handled at CCT’s facility, or tested in a manner that
violates the Act, or any other applicable Law; and (e) will pass to Alliqua free
and clear of any security interest, lien or other encumbrances.

 

-11-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

6.3           Alliqua Compliance with Applicable Law. Alliqua shall at all
times: (a) handle, warehouse, store, label, package, market, sell, distribute
and otherwise dispose of the Manufactured Products in the Territory in
compliance with all applicable Law, Regulatory Clearances and/or Approvals,
Specifications and cGTPs; and (b) except for any Regulatory Clearances and/or
Approvals that CCT is responsible for maintaining, maintain all applicable
licenses, registrations and permits necessary to take control of, market, sell
and distribute such Manufactured Products in the Territory. Alliqua will not
market the Manufactured Product in any manner which is inconsistent with its
labeling or with applicable Law, or otherwise make any false or misleading
representations to customers or others regarding the Manufactured Product.

 

ARTICLE 7
INDEMNIFICATION AND INSURANCE

 

7.1           CCT Indemnification. Subject to the procedures set forth in
Section 7.3, CCT shall indemnify Alliqua, its Affiliates and its and their
respective directors, officers, employees and agents (the “Alliqua Indemnified
Parties”), and defend and save each of them harmless, from and against any and
all claims, lawsuits, losses, damages, liabilities, penalties, costs and
expenses (including reasonable attorneys’ fees and disbursements) (collectively,
“Losses”) incurred by any of them in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, “Third Party
Claims”) in connection with, arising from or occurring as a result of: (a) the
breach or inaccuracy of any representation or warranty made by CCT in this
Agreement or the Quality Agreement; (b) the breach by CCT of any of its
obligations under this Agreement or the Quality Agreement; or (c) any
manufacturing defect of the Manufactured Products manufactured by CCT or on its
behalf; in each case except for those Losses for which Alliqua has an obligation
to indemnify any CCT Indemnified Parties pursuant to Section 7.2 of the License
Agreement.

 

7.2           Alliqua Indemnification. Subject to the procedures set forth in
Section 7.3, Alliqua shall indemnify CCT, its Affiliates and its and their
respective directors, officers, employees and agents (the “CCT Indemnified
Parties”), and defend and save each of them harmless, from and against any and
all Losses incurred by any of them in connection with any Third Party Claims in
connection with, arising from or occurring as a result of: (a) the breach or
inaccuracy of any representation or warranty made by Alliqua in this Agreement
or the Quality Agreement; (b) the use of any and all Promotional Materials; (c)
the breach by Alliqua of any of its obligations under this Agreement or the
Quality Agreement; or (d) any Manufactured Products manufactured by Alliqua or
on its behalf by any Person other than CCT, in each case except for those Losses
for which CCT has an obligation to indemnify any Alliqua Indemnified Parties
pursuant to Section 7.1 or the License Agreement.

 

-12-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

7.3          Indemnification Procedures. The Party claiming indemnity under this
Article 7 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim. The Indemnifying Party shall have the right to assume
and conduct the defense of the Claim with counsel of its choice, and the
Indemnified Party may participate in and monitor such defense with counsel of
its own choosing at its sole expense. The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance, at the Indemnifying Party's
expense, in connection with the defense of the Claim for which indemnity is
being sought. Each Party shall not settle or compromise any Claim without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed or conditioned. If the Parties cannot agree as to
the application of the foregoing Sections 7.1 and 7.2, each may conduct separate
defenses of the Claim, and each Party reserves the right to claim indemnity from
the other in accordance with this Article 7 upon the resolution of the
underlying Claim.

 

7.4          Limitation of Liability. NEITHER PARTY SHALL BE LIABLE FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, INCLUDING
LOST PROFITS, ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT EXCEPT
FOR FRAUD OR WILLFUL MISCONDUCT, BREACH OF EITHER PARTY'S CONFIDENTIALITY
OBLIGATIONS, A PARTY'S INDEMNIFICATION OBLIGATIONS, A BREACH OF EACH PARTY'S
EXCLUSIVITY OBLIGATIONS OR A BREACH OF THE LICENSE GRANTS, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT ANY DAMAGES
CLAIMED BY OR PAID TO A THIRD PARTY IN A THIRD PARTY ACTION SHALL NOT BE
CONSIDERED SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES FOR
PURPOSES OF THIS AGREEMENT.

 

7.5          Insurance. Each Party shall, at all times during the Term of this
Agreement and for five (5) years thereafter, obtain and maintain at its own
expense the following types of insurance, with limits of liability not less than
those specified below:

 

(a)          Commercial general liability insurance against claims for bodily
injury and property damage which shall include contractual coverage and product
liability coverage, with limits of not less than $[****] per occurrence and in
the aggregate. The other Party, its officers, directors, representatives and
agents shall be named as additional insureds.

 

(b)          Workers compensation and employers' liability with limits to comply
with the statutory requirements of the state(s) in which the Agreement is to be
performed. The policy shall include employers' liability for not less than
$[****] per accident.

 

All policies shall be issued by insurance companies with an A.M. Best's rating
of Class A-:V (or its equivalent) or higher status. Each Party shall deliver
certificates of insurance evidencing coverage to the other Party promptly after
the execution of this Agreement and annually thereafter. All policies provided
for herein shall expressly provide that such policies shall not be cancelled,
terminated or altered without at least thirty (30) days prior written notice to
the insured Party, and each insuring Party shall immediately notify the insured
Party in the event that a policy provided for herein is cancelled, terminated or
altered.

 

-13-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

ARTICLE 8
CONFIDENTIAL INFORMATION

 

8.1          Confidentiality. During the Term and for a period of five (5) years
thereafter, each Party shall maintain all Confidential Information of the other
Party in trust and confidence and shall not, without the written consent of the
other Party, disclose any Confidential Information of the other Party to any
Third Party or use any Confidential Information of the other Party for any
purpose other than as necessary in connection with the exercise of rights or
discharge of obligations under this Agreement. The confidentiality obligations
of this Section 8.1 shall not apply to Confidential Information to the extent
that the receiving Party can establish by competent evidence that such
Confidential Information: (a) is publicly known prior or subsequent to
disclosure without breach of confidentiality obligations by such Party or its
employees, consultants or agents; (b) was in such Party’s possession at the time
of disclosure without any restrictions on further disclosure; (c) is received by
such receiving Party, without any restrictions on further disclosure, from a
Third Party who has the lawful right to disclose it; or (d) is independently
developed by employees or agents of the receiving Party who had no access to the
disclosing Party’s Confidential Information.

 

8.2          Authorized Disclosure. Nothing herein shall preclude a Party from
disclosing the Confidential Information of the other Party to the extent:

 

(a)          such disclosure is reasonably necessary (i) for the filing or
prosecuting of Patents as contemplated by the License Agreement; (ii) to comply
with the requirement of Regulatory Authorities with respect to obtaining and
maintaining Regulatory Clearance and/or Approval (or any pricing and
reimbursement approvals) of any Manufactured Product; or (iii) for prosecuting
or defending litigations as contemplated by the License Agreement;

 

(b)          such disclosure is reasonably necessary to its employees, agents,
consultants or contractors on a need-to-know basis for the sole purpose of
performing its obligations or exercising its rights under this Agreement;
provided that in each case, the disclosees are bound by written obligations of
confidentiality and non-use consistent with those contained in this Agreement;

 

(c)          such disclosure is reasonably necessary to any bona fide potential
or actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship; provided that in each case, the
disclosees are bound by written obligations of confidentiality and non-use
consistent with those contained in this Agreement;

 

(d)          such disclosure is reasonably necessary to comply with applicable
Laws, including regulations promulgated by applicable security exchanges, a
valid order of a court of competent jurisdiction, administrative subpoena or
order.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to any of
Sections 8.2(a) through 8.2(d), such Party shall promptly notify the other Party
of such required disclosure and shall use reasonable efforts to obtain, or to
assist the other Party in obtaining, a protective order preventing or limiting
the required disclosure.

 

-14-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

8.3          Return of Confidential Information. Promptly after the termination
or expiration of this Agreement for any reason, each Party shall return to the
other Party all tangible manifestations of such other Party’s Confidential
Information at that time in the possession of the receiving Party.

 

8.4          Publicity; Terms of the Agreement; Confidential Treatment.

 

(a)          The Parties agree that the terms of this Agreement (including
without limitation any exhibits and schedules hereto) shall be considered
Confidential Information of each Party, subject to the special authorized
disclosure provisions set forth in Section 8.2 and this Section 8.4.

 

(b)          If either Party desires to make a public announcement concerning
the material terms of this Agreement, such Party shall give reasonable prior
advance notice of the proposed text of such announcement to the other Party for
its prior review and approval (except as otherwise provided herein), such
approval not to be unreasonably withheld, conditioned or delayed. A Party
commenting on such a proposed press release shall provide its comments, if any,
within three (3) Business Days after receiving the press release for review. In
addition, to the extent required by applicable Laws, including regulations
promulgated by applicable security exchanges, each Party shall have the right to
make a press release announcing the achievement of each milestone under this
Agreement as it is achieved, and the achievements of Regulatory Clearances
and/or Approvals in the Territory as they occur, subject to the other Party’s
consent as to form and substance of such announcement, which shall not be
unreasonably withheld, conditioned or delayed. In relation to the other Party’s
review and approval of such an announcement, such other Party may make specific,
reasonable comments on such proposed press release within the prescribed time
for commentary, but shall not withhold its consent to disclosure of the
information that the relevant milestone has been achieved and triggered a
payment hereunder. Neither Party shall be required to seek the permission of the
other Party to repeat any information regarding the terms of this Agreement that
has already been publicly disclosed by such Party, or by the other Party, in
accordance with this Section 8.4, provided such information remains accurate as
of such time.

 

(c)          In addition, the Parties acknowledge that either or both Parties
may be obligated to file under applicable law and regulation a copy of this
Agreement with the USA Securities and Exchange Commission or similar stock
exchange authorities or other governmental authorities. Each Party shall be
entitled to make such a required filing; provided, however, that it requests
confidential treatment of the commercial terms and sensitive technical terms
hereof and thereof to the extent such confidential treatment is reasonably
available to such Party. In the event of any such filing, each Party shall
provide the other Party with a copy of this Agreement marked to show provisions
for which such Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s comments thereon to the extent
consistent with the legal requirements, with respect to the filing Party,
governing disclosure of material agreements and material information that must
be publicly filed.

 

-15-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

8.5          Technical Publication. Neither Party may publish peer reviewed
manuscripts or give other forms of public disclosure such as abstracts and media
presentations (such disclosure collectively, for purposes of this Section 8.5,
“publication”), of results of studies carried out under this Agreement, without
the opportunity for prior review by the other Party, except to the extent
required by applicable Laws. A Party seeking publication shall provide the other
Party the opportunity to review and comment on any proposed publication that
relates to the Manufactured Product at least thirty (30) days (or at least ten
(10) days in the case of abstracts and media presentations) prior to its
intended submission for publication. The other Party shall provide the Party
seeking publication with its comments in writing, if any, within twenty (20)
days (or within five (5) days in the case of abstracts and media presentations)
after receipt of such proposed publication. The Party seeking publication shall
consider in good faith any comments thereto provided by the other Party and
shall comply with the other Party’s reasonable request to remove any and all of
such other Party’s Confidential Information from the proposed publication. In
addition, the Party seeking publication shall delay the submission for a period
up to sixty (60) days in the event that the other Party can demonstrate
reasonable need for such delay in order to accommodate the preparation and
filing of a patent application. If the other Party fails to provide its comments
to the Party seeking publication within such twenty (20) day period (or five (5)
day period, as the case may be), such other Party shall be deemed not to have
any comments, and the Party seeking publication shall be free to publish in
accordance with this Section 8.5 after the thirty (30) day period (or ten (10)
day period, as the case may be) has elapsed. The Party seeking publication shall
provide the other Party a copy of the publication at the time of the submission.
Each Party agrees to acknowledge the contributions of the other Party and its
employees in all publications as scientifically appropriate.

 

8.6          Equitable Relief. Each Party acknowledges that its breach of
Article 8 of this Agreement may cause irreparable injury to the other Party for
which monetary damages may not be an adequate remedy. Therefore, each Party
shall be entitled to seek injunctive and other appropriate equitable relief to
prevent or curtail any actual or threatened breach of the obligations relating
to Confidential Information set forth in this Article 8 by the other Party. The
rights and remedies provided to each Party in this Article 8 are cumulative and
in addition to any other rights and remedies available to such Party at law or
in equity.

 

ARTICLE 9
TERM AND TERMINATION

 

9.1          Term. The term of this Agreement shall commence on the Effective
Date and shall continue until this Agreement is terminated pursuant to this
ARTICLE 9 (the “Term”).

 

9.2          Termination. This Agreement may be terminated as follows:

 

(a)          By CCT upon six months’ prior written notice to Alliqua.

 

(b)          By Alliqua upon [****] prior written notice to CCT if, on at least
[****] occasions within any twelve (12) month period, CCT fails to deliver at
least [****]% of any Manufactured Products specified in a Firm Order conforming
to the provisions of Schedule 2.2, subsection (c) by the required delivery date
specified therein and in conformity with the applicable Specifications.

 

-16-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(c)          By either Party immediately upon written notice to the other Party
if the other Party materially breaches its obligations under this Agreement and,
after receiving written notice identifying such material breach in reasonable
detail, fails to cure such material breach within sixty (60) days from the date
of such notice. If the alleged breaching Party disputes in good faith the
existence or materiality of a breach specified in a notice provided by the other
Party in accordance with this Section 9.2(c), and such alleged breaching Party
provides the other Party notice of such dispute within the applicable cure
period, then the non-breaching Party shall not have the right to terminate this
Agreement under this Section 9.2(c) unless and until an arbitrator, in
accordance with Article 13 of the License Agreement, has determined that the
alleged breaching Party has materially breached the Agreement and such breaching
Party fails to cure such breach within the applicable cure period (measured as
commencing after the arbitrator’s decision). It is understood and agreed that
during the pendency of such dispute, all of the terms and conditions of this
Agreement shall remain in effect and the Parties shall continue to perform all
of their respective obligations hereunder.

 

(d)           To the extent permitted under applicable Laws, if at any time
during the Term of this Agreement, an Event of Bankruptcy (as defined below)
relating to either Party (the “Bankrupt Party”) occurs, the other Party (the
“Non-Bankrupt Party”) shall have, in addition to all other legal and equitable
rights and remedies available hereunder, the option to terminate this Agreement
upon sixty (60) days written notice to the Bankrupt Party. It is agreed and
understood that if the Non-Bankrupt Party does not elect to terminate this
Agreement upon the occurrence of an Event of Bankruptcy, except as may otherwise
be agreed with the trustee or receiver appointed to manage the affairs of the
Bankrupt Party, the Non-Bankrupt Party shall continue to make all payments
required of it under this Agreement as if the Event of Bankruptcy had not
occurred, and the Bankrupt Party shall not have the right to terminate any
license granted herein. The term “Event of Bankruptcy” means: (a) filing, in any
court or agency pursuant to any statute or regulation of any state or country,
(i) a petition in bankruptcy or insolvency, (ii) for reorganization or (iii) for
the appointment of (or for an arrangement for the appointment of) a receiver or
trustee of the Bankrupt Party or of its assets; (b) with respect to the Bankrupt
Party, being served with an involuntary petition filed in any insolvency
proceeding, which such petition is not dismissed within sixty (60) days after
the filing thereof; (c) proposing or being a party to any dissolution or
liquidation when insolvent; or (d) making an assignment for the benefit of
creditors. Without limitation, the Bankrupt Party’s rights under this Agreement
shall include those rights afforded by 11 USAC. § 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”) and any successor thereto. If the
bankruptcy trustee of a Bankrupt Party as a debtor or debtor-in-possession
rejects this Agreement under 11 USAC. § 365(o) of the Bankruptcy Code, the
Non-Bankrupt Party may elect to retain its rights licensed from the Bankrupt
Party hereunder (and any other supplementary agreements hereto) for the duration
of this Agreement and avail itself of all rights and remedies to the full extent
contemplated by this Agreement and 11 USAC. § 365(n) of the Bankruptcy Code, and
any other relevant Laws..

 

-17-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(e)          This Agreement shall automatically terminate upon expiration or
termination of the License Agreement.

 

9.3          Effects of Termination.

 

(a)          Upon termination of this Agreement for any reason, all submitted
Firm Orders for Manufactured Products shall be delivered and paid for in
accordance with Article 2.

 

(b)          Termination or expiration of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination or expiration.

 

(c)          Section 3.11, this Section 9.3 and Articles 1, 4, 5, 6, 7, 8 and 10
shall survive expiration or termination of this Agreement for any reason;
Schedule 2.2, subsection (h) and Section 2.4 shall survive a termination of this
Agreement pursuant to Section 9.2(a) or (b); and, with respect to Firm Orders
submitted and/or filled after termination of this Agreement pursuant to Schedule
2.2, subsection (h), the provisions of this Agreement otherwise applicable to
the Manufactured Products that are the subject of such Firm Orders shall survive
termination of this Agreement.

 

ARTICLE 10
GENERAL PROVISIONS

 

10.1        Entire Agreement; Amendment. This Agreement, together with the
exhibits and schedules hereto, which are hereby incorporated herein, represents
the entire agreement and understanding between the Parties with respect to its
subject matter and supersedes and terminates any prior and/or contemporaneous
discussions, representations or agreements, whether written or oral, of the
Parties regarding the subject matter hereto, and supersedes, as of the Effective
Date, all prior and contemporaneous agreements and understandings between the
Parties with respect to the subject matter hereof (including for the Prior CDA).
There are no covenants, promises, agreements, warranties, representations,
conditions or understandings, either oral or written, between the Parties other
than as are set forth in this Agreement. Amendments or changes to this Agreement
shall be valid and binding only if in writing and signed by duly authorized
representatives of the Parties.

 

10.2        Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall mean conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery (provided that such
failure could not have been prevented by the exercise of skill, diligence, and
prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances). If a force majeure persists for more than ninety (90)
days, then the Parties shall discuss in good faith the modification of the
Parties’ obligations under this Agreement in order to mitigate the delays caused
by such force majeure.

 

-18-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

10.3        Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 10.3, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by confirmed facsimile or a
reputable courier service, or (b) five (5) Business Days after mailing, if
mailed by first class certified or registered airmail, postage prepaid, return
receipt requested.

 

If to CCT:Anthrogenesis Corporation, d/b/a Celgene Cellular Therapeutics

Attn.: Chief Executive Officer

33 Technology Drive Warren, NJ 07059-5148

Fax: [****]

 

With a copy to (which shall not constitute notice):

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attn: Robert A. Cantone, Esq.

Fax No.: (212) 969-2900

and

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Attention: General Counsel

Fax: [****]

 

If to Alliqua:Alliqua, Inc.

2150 Cabot Boulevard West

Langhorne, Pennsylvania 19047

Attention: Chief Executive Officer

Fax No.: [****]

 

With a copy to (which shall not constitute notice):

 

Lowenstein Sandler LLP

65 Livingston Avenue

Roseland, New Jersey 07068

Attention: Michael Lerner, Esq.

Fax No.: (973) 597-6395

 

-19-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

10.4         No Strict Construction; Headings. This Agreement has been prepared
jointly by the Parties and shall not be strictly construed against either Party.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision. The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section. Except where the context otherwise requires, the use of any gender
shall be applicable to all genders, and the word “or” is used in the inclusive
sense (and/or). The term “including” as used herein means including, without
limiting the generality of any description preceding such term.

 

10.5         Assignment. Neither Party may assign this Agreement without the
prior written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that either Party may
assign this Agreement without the consent of the other Party, effective upon
written notice to the other Party thereof, to (i) an Affiliate of such Party,
provided that the Party hereunder who assigns this Agreement agrees in writing
to continue to be bound by and subject to the terms and conditions of this
Agreement and (ii) any Person who acquires all or substantially all of such
Party’s assets or that is the surviving entity in a merger, recapitalization,
combination or other similar transaction with such assigning Party and who
agrees in writing to be bound by and subject to the terms and conditions of this
Agreement. Further, CCT may assign without Alliqua’s consent its rights to
payments received under this Agreement. Any permitted assignment shall be
binding on the successors of the assigning Party. Any attempted or purported
assignment in violation of this Section 10.5 shall be null and void.

 

10.6         Performance by Affiliates. Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates. Each Party
hereby guarantees the performance by its Affiliates of such Party’s obligations
under this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.

 

10.7         Further Actions. Each Party shall execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

10.8         Severability. If any provision of this Agreement is found by a
court of competent jurisdiction to be unenforceable, then such provision shall
be construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement. The remainder of this Agreement shall
remain in full force and effect, unless the severed provision is essential and
material to the rights or benefits received by either Party. In such event, the
Parties shall negotiate, in good faith, and substitute a valid and enforceable
provision or agreement that most nearly implements the Parties’ intent in
entering into this Agreement.

 

-20-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

10.9         No Waiver. No provision of this Agreement can be waived except by
the express written consent of the Party waiving compliance. Except as
specifically provided for herein, the waiver from time to time by either Party
of any of its rights or its failure to exercise any remedy shall not operate or
be construed as a continuing waiver of same or of any other of such Party’s
rights or remedies provided in this Agreement.

 

10.10       Independent Contractors. For all purposes under this Agreement,
Alliqua and CCT and their respective Affiliates are independent contractors with
respect to each other, and shall not be deemed to be an employee, agent, partner
or legal representative of the other Party. This Agreement does not grant any
Party or its employees, consultants or agents any authority (express or implied)
to do any of the following without the prior express written consent of the
other Party: create or assume any obligation; enter into any agreement; make any
representation or warranty; serve or accept legal process on behalf of the other
Party; settle any claim by or against the other Party; or bind or otherwise
render the other liable in any way.

 

10.11       Governing Law. This Agreement shall be governed by the laws of the
state of New York, without regard to its choice of law provisions that would
require the application of the laws of a different jurisdiction. The Parties
hereby irrevocably submit to the jurisdiction of the state and federal courts
sitting in the County and State of New York for the adjudication of disputes
arising out of or relating to this Agreement.

 

10.12       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same legal instrument. Facsimile or PDF execution
and delivery of this Agreement by any Party shall constitute a legal, valid and
binding execution and delivery of this Agreement by such Party. The Parties to
this document agree that a copy of the original signature (including an
electronic copy) may be used for any and all purposes for which the original
signature may have been used. The Parties agree they will have no rights to
challenge the use or authenticity of this document based solely on the absence
of an original signature.

 

[Signature page follows.]

 

-21-

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
in duplicate, as of the Effective Date, by its duly authorized officer or
representative.

 

ANTHROGENESIS CORPORATION   ALLIQUA, INC.       By: /s/ Perry Karsen   By: /s/
David Johnson Name: Perry Karsen   Name:  David Johnson Title: Chief Executive
Officer   Title:  Chief Executive Officer

 



[Signature Page to Supply Agreement]



 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

SCHEDULE A

SPECIFICATIONS

 

[****]

 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

SCHEDULE 2.2

 

(a)          Alliqua shall submit to CCT as soon as practicable after the
Effective Date, and in any event not later than the thirtieth (30th) day after
the date of this Agreement, and thereafter no later than the fifth (5th)
Business Day of every month during the Term:

 

(i)          a three (3) year rolling forecast (“Long Range Forecast”) organized
by Manufactured Product stock keeping unit and by quarterly periods, setting
forth the quantities of each Manufactured Product that Alliqua expects to
purchase from CCT during the three (3) years commencing with the beginning of
said month, and

 

(ii)         a twelve (12)-month rolling forecast (“Forecast”) organized by
Manufactured Product stock keeping unit and by months, setting forth the
quantities of each Manufactured Product that Alliqua expects to purchase from
CCT during the twelve (12)-month period commencing with the beginning of said
month.

 

(b)          Alliqua shall make all Forecasts and Long Range Forecasts in good
faith given market and other information available to Alliqua. Each Forecast
shall constitute a binding commitment of Alliqua to purchase at least the
percentages of Manufactured Products set forth below pursuant to Firm Orders
issued in accordance with Subsection (c) below, notwithstanding any change in
the quantity of a Manufactured Product specified in a subsequent Forecast.
Except as provided in the preceding sentence, each Forecast shall be non-binding
on Alliqua. Each Long Range Forecast shall be non-binding on Alliqua. Alliqua
shall be required to submit Firm Orders to purchase at least that percentage of
the quantity of each of the Manufactured Products specified in the Forecast as
follows:

  

Period of the Forecast   Percentage of the aggregate amount of
Manufactured Products that Alliqua is
required to submit Firm Orders for during
such period [****]   [****] [****]   [****] [****]   [****]

 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(c)          Alliqua shall purchase Manufactured Products solely by Firm Orders
for such Manufactured Products. For a given month, CCT will accept Firm Orders
for quantities of Manufactured Products, provided such Firm Orders in the
aggregate do not exceed [****] of the quantity set forth in the binding portion
of the Forecast most recently submitted for such month; provided, however, that
if, with respect to any month, Alliqua orders any Manufactured Product in excess
of [****] of the quantity set forth in the binding portion of the Forecast most
recently submitted for such month, CCT shall make commercially reasonable
efforts to supply such excess up to [****] of the quantity set forth in the
binding portion of the Forecast most recently submitted for such month, but
shall not be liable for its failure to do so. Alliqua shall specify a delivery
date in each Firm Order that is at least sixty (60) days after the date on which
the Firm Order is submitted to CCT. CCT shall, within five (5) Business Days
after CCT receives each Firm Order submitted in accordance with the preceding
two sentences, accept in writing such Firm Order. Subject to any other term or
condition of this Agreement, Alliqua shall be obligated to purchase, and CCT
shall be obligated to deliver by the required delivery date set forth therein,
such quantities of each Manufactured Product as are set forth in each Firm
Order. If Alliqua requests changes to any Firm Order previously submitted by
Alliqua, including any increases or decreases in quantity of Manufactured
Products, required delivery date or form of Manufactured Product, CCT shall
provide Alliqua a good faith estimate of the anticipated costs of complying with
such request. If Alliqua approves such estimated costs in writing, CCT shall use
commercially reasonable efforts to comply with such changes but shall not be
liable for its failure to do so. In the event that CCT complies with any such
request, Alliqua shall reimburse CCT for its commercially reasonable, documented
costs incurred in complying with such request. Notwithstanding anything to the
contrary in this subsection (c), during the first six months of Manufactured
Product deliveries under this Agreement, CCT shall have no obligation to
deliver, nor to accept any portion of a Firm Order requiring it to deliver, more
than the following maximum number of Units (by size) per month as follows:



 

  Maximum Deliveries of Units, by Unit
Dimension [****] [****] [****] Each of the first three months of Manufactured
Product deliveries under this Agreement [****] [****] [****] Each of the fourth,
fifth and sixth months of Manufactured Product deliveries under this Agreement
[****] [****] [****]

 

(d)          CCT shall promptly notify Alliqua in writing if at any time CCT has
reason to believe that CCT will not be able to (i) fill a Firm Order for any
Manufactured Product in accordance with the delivery schedule specified therein
by Alliqua and pursuant to the terms and conditions of this Agreement and the
Quality Agreement, or (ii) supply Manufactured Products to Alliqua in
satisfaction of the most recent Forecast, which notice in either case shall
provide Alliqua with information on the extent of the expected shortfall of
supply. Upon such notice of a supply shortfall, or in any event upon CCT's
failure to satisfy, within the delivery time frame specified by Alliqua, a
portion of the Manufactured Products ordered by Alliqua in compliance with this
Agreement and the Quality Agreement, Alliqua and CCT will immediately meet and
work together in good faith to identify an appropriate resolution to the supply
shortfall. Any agreed resolution to the supply shortfall will be set forth in a
writing executed by both Parties. Compliance by CCT with this subsection (d)
shall not relieve CCT of any other obligation or liability under this Agreement,
including any obligation or liability under subsections (e) or (f) below.

 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(e)          If CCT fails to deliver at least [****] of any Manufactured
Products specified in a Firm Order conforming to the provisions of Subsection
(c) above by the required delivery date specified therein and in conformity with
the applicable Specifications, Alliqua, at its option, may:

 

(i)          cancel all or any portion of such Firm Order with respect to such
Manufactured Products, in which event Alliqua shall have no liability with
respect to the portion of such Firm Order so cancelled; or

 

(ii)         accept late delivery of all or any portion of such Firm Order with
respect to such Manufactured Product, in which event the Purchase Price
otherwise payable by Alliqua with respect to all Manufactured Products delivered
late and accepted by Alliqua under such Firm Order shall be reduced by [****].

 

(f)          If CCT fails to deliver at least [****] of any Manufactured
Products specified in a Firm Order conforming to the provisions of Subsection
(c) above by the required delivery date specified therein and in conformity with
the applicable Specifications, CCT shall pay to Alliqua any reasonable,
documented external expenses incurred by Alliqua resulting from CCT’s breach of
its obligation to deliver the full quantity of any Manufactured Product
specified in such Firm Order by the required delivery date specified therein.
Notwithstanding anything to the contrary in this Agreement, delivery by CCT of
at least [****] of the quantity ordered will be accepted by Alliqua in full
satisfaction of CCT’s obligation to supply a Firm Order. Should delivered
quantities of Manufactured Product be below [****], CCT will use commercially
reasonable efforts to accelerate the subsequent delivery of Manufactured
Product, if so requested by Alliqua. Alliqua will be invoiced for the actual
quantities shipped, adjusted as provided in Subsection (e)(ii) above. CCT will
not be responsible for warehousing Manufactured Product for Alliqua. CCT will
make available to Alliqua or Alliqua’s designee, as the case may be, all
Manufactured Products upon release.

 

(g)          The remedies provided for in Subsections (e) and (f) above shall be
the sole remedies of Alliqua with respect to any single failure by CCT to
deliver less than [****] of any Manufactured Product specified in a Firm Order
conforming to the provisions of C 2.2(c) by the required delivery date specified
therein and in conformity with the applicable Specifications; and the remedy
provided for in Section 9.2(b) of the Agreement shall be the sole remedy of
Alliqua with respect to the failure of CCT on at least [****] within any [****]
period to deliver at least [****] of any Manufactured Products specified in a
Firm Order conforming to the provisions of Schedule 2.2, subsection (c) by the
required delivery date specified therein and in conformity with the applicable
Specifications.

 

(h)          Notwithstanding anything to the contrary in the Agreement,
following termination of the Agreement pursuant to Sections 9.2(a) or (b),
during the twelve (12) month period commencing on the date notice of termination
is given pursuant to either of such Sections (the “Termination Supply Period”),
Alliqua may submit Firm Orders for quantities of Manufactured Products in
accordance with subsection (c) above, except that the Firm Orders for any month
during the last nine (9) months of the Termination Supply Period may not exceed
one hundred percent (100%) of the forecasted amount for such nine (9) months in
the most recent Forecast provided by Alliqua to CCT prior to such notice of
termination.

 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

SCHEDULE 2.5

ECM PURCHASE PRICE

 

Purchase Price per unit of Manufactured Products, regardless of dimensions
thereof: $[****]

 

Maximum dimension of Manufactured Products: [****]

 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

SCHEDULE 4.1

BIOVANCE PURCHASE PRICE

 

Purchase Price per unit of Manufactured Products, regardless of dimensions
thereof: $[****]

 

Maximum dimension of Manufactured Products: [****]

 

 

 

